Citation Nr: 9927409	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-03 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether the veteran submitted a timely notice of 
disagreement (NOD) with a November 1991 rating decision 
denying entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a lung disorder.

3.  Entitlement to service connection for a gastrointestinal 
disorder.

4.  Entitlement to service connection for left ear hearing 
loss.

5.  Entitlement to service connection for a low back 
disorder.

6.  Whether new and material evidence had been presented to 
reopen a claim of entitlement to service connection for a 
bilateral eye disorder (other than conjunctivitis with 
chalazia).

7. Whether new and material evidence had been presented to 
reopen a claim of entitlement to service connection for 
arthritis of the hands and knees.

8.  Whether new and material evidence had been presented to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

9.  Entitlement to a compensable disability rating for 
service-connected right ear hearing loss, on appeal from the 
initial grant of service connection.

10.  Entitlement to an increased (compensable) disability 
rating for a service-connected burn scar, right forearm.

11.  Entitlement to an increased (compensable) disability 
rating for service-connected conjunctivitis with chalazia.

12.  Entitlement to an increased (compensable) disability 
rating for a service-connected burn scar of the left hand.

13.  Entitlement to an increased (compensable) disability 
rating for service-connected scars of the neck, residuals of 
removal of kerato-acanthoma.

14.  Entitlement to an increased (compensable) disability 
rating for service-connected burn scars of the face, neck and 
ears.

15.  Entitlement to an increased (compensable) disability 
rating for service-connected cirrhosis of the liver.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to August 
1969 and from September 1973 to August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above-noted claims.  

The case was previously before the Board in March 1999, when 
it was remanded to schedule the veteran for a hearing before 
a Member of the Board.  In June 1999, a hearing was held 
before the undersigned, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 
1999).  

The veteran submitted medical evidence directly to the Board 
in July 1999.  Because he waived RO consideration of this 
evidence, a remand to the RO is not warranted.  See 38 C.F.R. 
§ 20.1304(c) (1998).

The veteran has also claimed entitlement to service 
connection for PTSD, a heart disorder and neurosis, and 
entitlement to service connection for an eye disorder as 
secondary to diabetes mellitus.  It also appears that he is 
claiming entitlement to service connection for arthritis of 
joints other than the back, hands and knees (i.e., of the 
neck, elbows, shoulders, right hip, etc.)  These claims have 
not yet been adjudicated and are referred to the RO for 
appropriate action.

The claims concerning entitlement to service connection for 
gastrointestinal and low back disorders and left ear hearing 
loss and entitlement to increased (compensable) disability 
ratings for service-connected disabilities are the subject of 
the remand immediately following this decision.


FINDINGS OF FACT

1.  The RO sent the veteran notice of its November 1991 
rating decision denying entitlement to service connection for 
PTSD, along with notice of his appellate rights, on November 
14, 1991.  

2.  An NOD was not received within one year of the November 
14, 1991, letter notifying the veteran of the November 1991 
denial of entitlement to service connection for PTSD.  

3.  No medical evidence has been presented or secured to 
render plausible a claim that any current lung disorder is 
the result of a disease or injury incurred in service.

4.  In June 1975, the RO denied entitlement to service 
connection for refractive error of the eyes.  The RO notified 
the veteran of its decision and of his appellate rights.  He 
did not appeal.

5.  Evidence has not been presented or secured since the June 
1975 RO decision that is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a bilateral eye disorder.

6.  In April 1993, the RO found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for arthritis (of the hands 
and knees).  The RO notified the veteran of its decision and 
of his appellate rights.  He did not appeal.

7.  Evidence has not been presented or secured since the 
April 1993 RO decision that is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for arthritis of the hands and knees.

8.  In August 1990, the RO denied entitlement to service 
connection for diabetes mellitus.  The RO notified the 
veteran of its decision and of his appellate rights.  He did 
not appeal.

9.  Evidence has not been presented or secured since the 
August 1990 RO decision that is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for diabetes mellitus.


CONCLUSIONS OF LAW

1.  A timely NOD was not received regarding the RO's November 
1991 rating decision denying entitlement to service 
connection for PTSD, and the Board lacks jurisdiction to 
consider this issue.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (1998).

2.  The claim for service connection for a lung disorder is 
not well grounded, and there is no statutory duty to assist 
the veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The June 1975 RO decision that denied entitlement to 
service connection for an bilateral eye disorder is final.  
38 U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(b), 20.1103 (1998).

4.  Evidence received since the June 1975 RO decision that 
denied entitlement to service connection for a bilateral eye 
disorder is not new and material, and the veteran's claim is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).

5.  The April 1993 RO decision that found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for arthritis (of the hands 
and knees) is final.  38 U.S.C.A. § 7105(b)(1), (d)(3) (West 
1991); 38 C.F.R. §§ 20.200, 20.302(b), 20.1103 (1998).

6.  Evidence received since the April 1993 RO decision that 
found that new and material evidence had not been submitted 
to reopen a claim of entitlement to service connection for 
arthritis (of the hands and knees) is not new and material, 
and the veteran's claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

7.  The August 1990 RO decision that denied entitlement to 
service connection for diabetes mellitus is final.  
38 U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(b), 20.1103 (1998).

8.  Evidence received since the August 1990 RO decision that 
denied entitlement to service connection for diabetes 
mellitus is not new and material, and the veteran's claim is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Service medical records from the veteran's first period of 
active duty reveal defective vision in October 1965.  Vision 
was 20/25 bilaterally, corrected to 20/20 in the right eye 
and 20/25 in the left eye.  

In September 1966, the veteran was accidentally shot in the 
eye with a blank.  He complained of a burning sensation, 
tearing and blurred vision in the right eye.  Vision was 
20/40 bilaterally.  Examination was normal.  The veteran was 
provided an eye patch and ointment.

The veteran complained of blurred vision for five months in 
December 1966.  He gave a history of wearing glasses.  
Examination of the eyes revealed vision of 20/70 in the right 
eye and 20/30 in the left eye.  On the following day, the 
veteran's vision was 20/40 on the right and 20/50 on the 
left.  

The veteran sought treatment for a sprained left wrist in 
January 1968.  There was some swelling.  In June 1969, the 
veteran fell on the stairs of his barracks and struck his 
right index finger.  Swelling, tenderness and pain were 
noted.

On separation examination in August 1969, clinical evaluation 
was normal, including of the eyes, lungs and chest (including 
x-ray), endocrine system, and spine and other 
musculoskeletal.  The veteran's vision was 20/40 on the right 
and 20/50 on the left, corrected to 20/20 bilaterally.  The 
examiner diagnosed defective visual acuity.  

Private medical records from St. Joseph's Hospital show that 
the veteran was treated for first and second degree burns of 
the arms, face and neck following an automobile accident in 
June 1969. 

Private medical records from Madison County Hospital show 
that the veteran was treated for second and third degree burs 
of the right and left arm, and a second degree burn of the 
face from June to July 1969.  A chest x-ray was normal, with 
no evidence of pneumonia, vascular congestion, or pleural 
fluid.

The veteran was hospitalized at the Temple, Texas, VA Medical 
Center (VAMC) in May 1971.  He underwent excision of a 
chalazion of the right upper eye lid.

The veteran originally claimed entitlement to service 
connection for an eye disorder in May 1971.  He stated that 
he suffered powder burns to both eyes from rifle fire in 
October 1966, a right eye injury from a land mine explosion 
in November 1967, and burns to his face as the result of an 
automobile accident in June 1969.  He stated that he received 
no treatment after the land mine explosion and removed glass 
from his eye with the assistance of others.

On VA examination in July 1971, the veteran stated that he 
suffered burns of his face as the result of an automobile 
accident in July 1969.  He complained of tearing and burning 
of his eyes.  A chest x-ray was normal.  Examination of the 
endocrine, respiratory and musculoskeletal systems was 
normal.  Examination of the eyes revealed visual acuity of 
20/50 bilaterally, corrected to 20/20 bilaterally.  The 
examiner noted that the veteran had chronic, recurring 
bilateral conjunctivitis and bilateral, multiple small 
chalazia of the eyelids and tarsitis.  Otherwise, the eyes 
were essentially normal.  The examiner diagnosed bilateral 
conjunctivitis, recurrent; bilateral, multiple chalazia up 
around lower eyelids; and myopic refractive error corrected 
with present glasses.

In July 1971, the RO granted entitlement to service 
connection for conjunctivitis with chalazia and denied 
entitlement to myopic refractive error on the grounds that it 
was a constitutional or developmental abnormality and not a 
disability under the law.  A control document and award 
letter indicated that the veteran was notified of this 
decision by letter dated August 2, 1971.  He did not appeal.

The veteran was hospitalized at the Temple, Texas, VAMC from 
June to July 1973 with complaints of shortness of breath.  
Chest x-rays were normal.  It was noted that the veteran's 
symptoms were typical of hyperventilation.  Pertinent 
diagnoses included pericarditis, acute, and anxiety reaction 
with hyperventilation.  During hospitalization from July to 
August 1973, the veteran had similar complaints.  He was 
diagnosed as having musculoskeletal chest wall pain and an 
acute anxiety reaction.  A chest x-ray was normal.  

The veteran was hospitalized at the Rhode Island Medical 
Center from October to November 1974.  He was diagnosed as 
having anxiety neurosis, depressive neurosis and paranoid 
state.  

During hospitalization from November to December 1974 at the 
VAMC in Brockton, Massachusetts, an initial chest film showed 
a suspicious lesion, but this was not found on repeat.  
Pertinent diagnoses included paranoid personality, cirrhosis 
of liver, and history of excessive alcoholism.

Additional service medical records were received at the RO in 
February 1975.  They included a September 1971 report of 
hospitalization from the Temple, Texas, VAMC.  The veteran 
was diagnosed as having blepharitis of the lower lid of the 
right eye and a stye of the right eye, incipient.

Service medical records from the veteran's second period of 
active duty revealed complaints of eye trouble on entrance 
examination in September 1973.  He stated that he had a tumor 
of his eye removed in 1972 at the VAMC in Temple, Texas.  The 
veteran's vision was 20/40 bilaterally.  The examiner noted 
reduced vision.  Clinical evaluation was normal, including of 
the eyes, lungs and chest (including x-ray), endocrine 
system, and spine and other musculoskeletal. 

In October 1973, the veteran's vision was 20/50 and 20/30.  
Thereafter, he complained of a productive cough.  His chest 
was clear. 

In April 1974, the veteran complained of pain in his ankles 
and knees with popping for two weeks.  He denied a history of 
trauma.  He also reported aches in his hands.  There was much 
cracking and popping in the left patella.  Physical 
examination was otherwise unremarkable.  The examiner's 
impression was questionable early arthritis of both knees and 
ankles.  On subsequent x-rays of the knees, no pathology was 
seen.  There was no radiological evidence of degenerative 
joint disease.  The veteran voiced similar complaints two 
days later.  Objective findings were consistent.  

The veteran complained of pain and swelling in his right hand 
for one and a half weeks in May 1974.  There was no trauma.  
No significant abnormality was noted on examination.  

In May 1974, the veteran reported trauma to his chest by a 
bull, resulting in chest pain.  The examiner's impression was 
contusion, musculoskeletal pain, intercostal area.

In July 1974, the veteran complained of a cold in his chest 
for three weeks.  He also reported a cough and a fever.  
There was muffled wheezing in the left lateral chest with 
pain.  A chest x-ray was clear.  Pertinent diagnoses included 
a viral syndrome, bronchitis, and an upper respiratory 
infection (URI).  The veteran thereafter sought treatment for 
dyspnea and coughing green mucous in July 1974.  He reported 
vomiting for four days.  The examiner indicated that he was 
still having symptoms of a URI.    

On separation examination in August 1974, clinical evaluation 
was normal, including of the eyes, lungs and chest (including 
chest x-ray), endocrine system, and spine and other 
musculoskeletal.  The veteran's visual acuity was 20/30 on 
the right (corrected to 20/20) and 20/25 on the left 
(corrected to 20/25).

By letter dated June 6, 1975, the RO notified the veteran at 
his most recent address of record that his vision condition 
was a constitutional or developmental abnormality and not a 
disability under the law.  He was also advised of his 
appellate rights.  The veteran did not appeal.

In a June 1987 written statement, the veteran stated that he 
suffered a bilateral eye injury in 1968 when a tank mine blew 
up while he was riding in a weapons carrier, driving glass 
into his eyes.  He was reportedly treated in the field and 
had to undergo eye surgery in 1970 or 1971 for removal of 
glass.  He stated that he had chronic problems with his eyes.

VA outpatient treatment records dated in 1987 showed that the 
veteran sought treatment after falling six feet off a truck 
onto the back of his head and shoulder in February 1987.  He 
complained of visual changes. 

The veteran was hospitalized at the Temple, Texas, VAMC in 
June 1987.  There were no significant abnormal physical 
findings.  X-ray of the chest was normal.  Pertinent 
diagnoses included multiple somatic complaints, uncertain 
cause.

The veteran was examined by Merle E. Johnson, D.C. in August 
1987.  He reported falling from a truck in March 1987 and 
landing on his head.  He also reported being thrown from a 
jeep during active service and suffering scratches across his 
forehead.  He was also reportedly thrown through the window 
of a tractor trailer in 1968 and severely burned.  He had 
constant pain in both of his hands and wrists, right knee 
pain, weakness in both legs, and a sleeping sensation in both 
hands. 

During VA hospitalization in August 1987, the veteran 
complained of myalgias.  Examination of the eyes, lungs, and 
extremities was essentially normal.  A chest x-ray revealed a 
nodule in the right middle lobe, unchanged since 1984.  After 
discharge, the veteran returned to the hospital on the 
following day.  Complaints and findings were consistent.

The veteran was afforded a VA examination in September 1987.  
His complaints included weakening eyes and shaking of the 
arms and hands.  On eye examination, visual acuity was 20/30 
on the right and 20/25 on the left.  The examiner's 
assessment was astigmatism/presbyopia.  

In December 1988, the veteran provided records from Scott and 
White Memorial Hospital showing that he underwent a 
septoplasty in 1982.  

A December 1988 VA treatment record showed that the veteran 
was diagnosed as having type II diabetes mellitus.  He also 
complained of problems with arthritis.  Examination of the 
lungs was normal. 

In February 1990, the veteran claimed entitlement to service 
connection for diabetes mellitus and arthritis of the hands 
and knees due to an inservice jeep accident.  He also stated 
that he suffered from blurred vision.

VA outpatient treatment records revealed a diagnosis of 
chronic obstructive pulmonary disease (COPD) with probable 
acute viral syndrome in January 1990.  A chest x-ray showing 
a five millimeter nodular density in the right lung base was 
interpreted as normal.  In March 1990, the veteran complained 
of leg pain.

The veteran was afforded a VA examination in May 1990.  He 
stated that he was diagnosed as having diabetes mellitus in 
early 1988 and was never diagnosed or treated for this 
condition during active service.  The examiner's impression 
was mild, non-insulin dependent diabetes mellitus.  The 
veteran also complained that his hands were stiff and sore.  
He stated that he was never treated for arthritis during 
active service.  X-rays of the hands were normal.  The 
examiner diagnosed normal hands.  Examination of the knees 
was also normal.  The examiner diagnosed normal knees. 

On VA psychiatric examination in May 1990, the veteran stated 
that he was in a jeep accident in 1967 and received treatment 
in the field.  After service, he reportedly had glass removed 
from his eyes.  On Agent Orange examination, the veteran was 
diagnosed as having mild to moderate COPD, calcified 
granuloma; non-insulin dependent diabetes mellitus; and 
questionable osteoarthritis of multiple joints, worse in the 
knees.   Examination of the eyes was normal.  A chest x-ray 
showed a four millimeter calcified granuloma density in the 
right lung base.

In August 1990, the RO denied entitlement to service 
connection for diabetes mellitus and arthritis of the hands 
and knees on the grounds that these condition were not 
incurred during active service or within one year thereafter.  
The RO notified the veteran of its decision and of his 
appellate rights at his most recent address of record by 
letter dated September 5, 1990.  He did not appeal.

In a written statement received at the RO in August 1991, the 
veteran stated that he received facial injuries when his jeep 
hit a mine during active service.  He got glass in his eyes, 
which was later removed.

The veteran's service personnel records were associated with 
the claims folder in October 1991.

Some duplicate VA treatment records were also associated with 
the claims folder in October 1991, including June and August 
1987 VA hospitalization reports.  Additional VA treatment 
records showed examination of the eyes in October 1987.  
Vision was 20/20 bilaterally.  The veteran complained of 
chest discomfort for two to three months in January 1988.  In 
February 1988, he was diagnosed as having a chronic cough - 
somatization.  A non-productive dry cough was noted in March 
1988.  In April 1988, he was diagnosed as having mild adult 
onset diabetes mellitus.   

In a November 1991 rating decision, the RO denied entitlement 
to service connection for PTSD.  The veteran was notified of 
this decision and of his appellate rights at his most recent 
address of record by latter dated November 14, 1991.

In October 1991, VA outpatient treatment records dated from 
1988 to 1991 were associated with the claims folder, some of 
which were duplicates.  In April 1989, the veteran gave a 
history of arthritis of all joints for the past eight to 10 
years, as well as diabetes mellitus for one year.  An April 
1989 chest x-ray showed a calcified granuloma in the right 
middle lobe, otherwise normal.  An August 1989 chest x-ray 
showed probable moderate COPD with a small calcification in 
the right middle lobe, probably representing a stable 
granuloma.  The remainder of the records showed, in pertinent 
part, treatment for COPD and diabetes mellitus, as well as 
complaints of osteoarthritis.  On eye examination in January 
1991, the veteran gave a history of glass and powder burns 
injuries to his eyes.  The examiner's assessment was 
presbyopia/myopia.  A viral papilloma of the left lower lid 
was noted in March 1991.  The condition was resolved on 
examination in April 1991.  Examination in October 1991 was 
negative for background diabetic retinopathy (BDR).  

In a written statement received at the RO in December 1991, 
the veteran described inservice stressors.  He stated that he 
got glass in his eyes from the windshield when his jeep 
struck a mine.  He also suffered burns as the result of an 
automobile accident in 1969.

In June 1992, duplicate copies of records from Scott and 
White Memorial Hospital and Merle E. Johnson, D.C. and VA 
hospitalization reports dated in 1971, 1973, and 1974 were 
associated with the claims file.

Additional VA treatment records were thereafter associated 
with the claims folder, dated through 1992.  Many of these 
were duplicates of those already of record. 

In August 1992, the veteran's representative indicated that 
the veteran wanted to reopen his claims for service 
connection for PTSD and arthritis as a result of inservice 
burn injuries and trauma received in the explosion.

In an April 1993 rating decision, the RO, in pertinent part, 
indicated that service connection for arthritis had 
previously been denied and "no new and material evidence has 
been received which shows a relationship in the veteran's 
military service and the claimed arthritis."  The RO 
notified the veteran of its decision and of his appellate 
rights at his most recent address of record by letter dated 
May 3, 1993.  He did not appeal.

In an August 1993 written statement, the veteran stated that 
he was severely burned during service in 1969.  He was 
afforded a VA PTSD examination in September 1993.  His 
contentions were consistent.  Pertinent diagnoses included 
impaired vision, diabetes and arthritis of both hands.

VA treatment records dated from 1992 to 1994, including a May 
1993 report of hospitalization, were associated with the 
claims folder in April 1994.  Again, many of these were 
duplicates.  These records showed diagnoses of COPD, URI, 
bronchitis, insulin dependent diabetes mellitus, emphysema, 
presbyopia and myopia, and degenerative joint disease.

In May 1994 and April 1995, the RO obtained VA treatment 
records dated from 1988 to 1994, most of which were 
duplicates.  Pertinent diagnoses included COPD, bronchitis, 
URI, diabetes mellitus, emphysema, degenerative joint 
disease, and presbyopia and myopia.  The veteran also gave a 
history of arthritis of the hands and knees.

On VA hand, thumb, and fingers examination in March 1995, the 
veteran stated that he thought he had arthritis in the left 
hand.  He was diagnosed as having painful paresthesias of the 
left hand, status post carpal tunnel release.  X-rays of the 
left hand were essentially normal with no real significant 
hypertrophic disease.

In a written statement received at the RO in July 1995, the 
veteran claimed entitlement to increased disability ratings 
for his service-connected burn scar of the right forearm; 
conjunctivitis with chalazia; burn scar of the left hand; 
scars of the neck, residuals of removal of kerato-acanthoma; 
burn scars of the face, neck and ears; and cirrhosis of the 
liver.  He also claimed entitlement to service connection for 
arthritis, diabetes mellitus, a lung condition, and an eye 
disorder.  He also stated that he wished to submit a NOD with 
the RO's November 1991 rating decision denying entitlement to 
service connection for PTSD.
 
The veteran was afforded a VA audiological examination in 
October 1996.  During VA hospitalization in June 1996, the 
veteran was diagnosed as having insulin dependent diabetes 
mellitus.

In his January 1997 substantive appeal, the veteran stated 
that arthritis, diabetes mellitus, an eye condition and a 
lung disorder started or got worse during active service.

The veteran testified at a personal hearing at the RO in 
April 1997.  He complained of problems with blurred vision 
and seeing at a distance, which began during active service.  
He had to get glasses during service, and suffered powder 
burns.  He also stated that he first had problems with his 
hands in 1975 or 1976, although he did not seek any 
treatment.  He reported that his knees went out on him.  He 
stated that he had a problems with diabetes during active 
service but it was not diagnosed.  He reportedly felt tired 
and fatigued.  He was reportedly first diagnosed as having 
diabetes in 1987 during an employment physical.  The doctor 
told him that it had been building for quite some time.  With 
respect to his lungs, the veteran reported having breathing 
problems since his inservice burn injury.  He stated that 
doctors told him that the COPD was related to his burn 
injuries.  Finally, the veteran testified that his July 1995 
written statement should be accepted as a timely NOD with the 
RO's November 1991 rating decision denying entitlement to 
service connection for PTSD because he was having medical 
problems in 1991, including problems with his memory.  

At the time of his hearing the veteran provided VA outpatient 
treatment records dated from 1995 to 1997.  He was diagnosed 
as having mild hypertensive retinopathy and bilateral 
blepharitis in October 1995.  Additional diagnoses included 
diabetes mellitus, COPD, bronchiectasis by history, 
paroxysmal nocturnal dyspnea and a URI.

Private treatment records from the Mobile Heart Center and 
Cardiology Associates were received at the RO in April 1997.  
These records showed diagnoses of chest wall pain secondary 
to chronic cough and chronic cough secondary to either 
bronchitis or medication induced in 1993.  A cardiolite 
stress test was performed in 1998.

In June 1998, the veteran provided private medical records 
from Providence Family Physicians/Hospital, Cardiology 
Associates, and University of South Alabama, dated from 1996 
to 1998.  These records showed diagnoses of pulmonary 
fibrosis, dyspnea, COPD, bronchiectasis, type II diabetes 
mellitus,   In April 1997, the veteran reported that he had 
emphysema secondary to an automobile accident when he inhaled 
flames as well as Agent Orange and other chemical exposures 
throughout his life.  He also gave a history of multiple 
orthopedic problems, including of the knees, as a result of 
the accident.  He stated that his knees were fractured or 
crushed at the time of the injury.  In February 1998, he gave 
a history of an injury to his eyes with broken glass in 1972, 
being thrown through the window of a truck in 1980, being 
involved in an explosion in Vietnam in 1968, and suffering 
burns as the result of an accident in 1969.  In April 1998, 
the veteran's visual acuity with correction was 20/15 on the 
right and 20/25 on the left.

The veteran testified at a video-conference hearing before 
the Board in June 1999.  He again described his inservice 
injuries.  He stated that his arthritis of the hands and 
knees was caused by the inservice automobile accident when he 
was thrown through a windshield in 1969.  He stated that his 
lung condition was caused from breathing fire in the 
accident, which burned his respiratory tract.  He stated that 
doctors told him that his lungs were "growing up and 
callusing over" because of the fire.  Doctors reportedly 
told him that he had pulmonary fibrosis, emphysema, asthma, 
and bronchitis as a result of breathing the fire, smoke and 
heat.  The veteran reported that he had shortness of breath 
since active service, which progressed over the years.  He 
also stated that he was first diagnosed as having diabetes in 
1987 or 1988 and that the doctor did not tell him that it was 
related to active service.  The veteran attributed his 
diabetes to active service, because he was tired and sleepy 
all the time.  

With respect to his eyes, the veteran reported suffering 
powder burns during active service in 1965.  He was then 
provided glasses.  Finally, he stated that he joined a 
service organization and filled out paper work to be filed as 
an NOD with the RO's November 1991 rating decision that 
denied entitlement to service connection for PTSD.   It was 
his understanding that the service organization would take 
care of the matter, but something happened and it was not 
properly filed.  He had no proof.  The record was left open 
for 30 days so that the veteran could submit additional 
medical evidence, i.e., a statement from a doctor (Dr. 
Hunter) linking his lung disorder to active service.          

Additional medical evidence was received at the Board in July 
1999, consisting of private treatment records of the veteran 
dated from 1997 to 1999 from Cardiology Associates, 
University of South Alabama, and Providence Family 
Physicians/Hospital.  Pertinent diagnoses included minimal 
patchy basilar atelectasis, type II diabetes mellitus, 
chronic cough, pulmonary fibrosis, and bronchitis.  The 
veteran gave a consistent account of his inservice injuries.  
In June 1997, he was evaluated for a cough and dyspnea.  He 
reported a significant amount of chemical exposure while 
working at different jobs.


II.  Legal analysis

A.  Whether the veteran submitted a timely NOD 
with a November 1991 rating decision

A claimant will be notified of a decision and his appellate 
rights including the right to initiate an appeal by filing an 
NOD and the time limit within which an appeal must be 
perfected.  38 C.F.R. § 3.103(f) (1998).  An appeal consists 
of a timely NOD in writing, and, after a statement of the 
case (SOC) has been furnished, a timely substantive appeal.  
38 C.F.R. § 20.200 (1998).  The veteran has one year from 
notification of a decision of the agency of original 
jurisdiction to file an NOD with the decision, and the 
decision becomes final if an NOD is not filed within that 
time.  38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§ 20.302(a) (1998).

As noted above, the RO denied entitlement to service 
connection for PTSD in November 1991.  The veteran was 
notified of this decision and of his appellate rights at his 
most recent address of record by letter dated November 14, 
1991.  No subsequent correspondence was received from him 
indicating disagreement with this decision by November 14, 
1992, and a statement indicating his intention to appeal the 
decision was dated and received in July 1995, well after the 
one year time limit for filing an NOD with the decision by 
the RO.  His alleged reliance on a service organization to 
file a timely NOD for him was unfortunate.  While additional 
evidence was received within the one year time limit, the 
filing of additional evidence after receipt of notice does 
not extend the time limit for initiating an appeal.  
38 C.F.R. § 20.304 (1998). 

At his April 1997 personal hearing, the veteran contended 
that he was incapacitated due to medical conditions and 
therefore unable to file a timely NOD with the November 1991 
rating decision.  Under 38 C.F.R. § 3.109(c), time limits 
within which claimants are required to act may be extended 
for good cause shown.  When an extension of time is requested 
after expiration of a time limit, the action required of the 
claimant must be taken concurrent with or prior to the filing 
of a request for an extension of the time limit, and good 
cause must be shown as to why the required action could not 
be taken during the original time period and could not have 
been taken sooner than it was.  Denials of time limit 
extensions are separately appealable issues.

In Corry v. Derwinski, 3 Vet. App. 231, 235 (1992), the 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) held that the 
appellant's statement "I was unable to respond to your 
initial denial due to the nature of my condition" was 
insufficient, as a matter of law, to satisfy the regulatory 
requirement of a showing of good cause.  The Court further 
found that the appellant did not request a discretionary 
extension and that there was no basis in fact that would 
permit, much less require, the Board or the Court to 
speculate that such a request was "implicitly raised" on 
the record.  

In this case, the medical evidence associated with the claims 
file does show that the veteran was hospitalized from March 
18, to March 20, 1992 for carpal tunnel release and that he 
received some occasional outpatient treatment for various 
disabilities, i.e., diabetes, skin disorder, joint problems, 
etc.  There was no indication of an impaired memory.  The 
time for filing an NOD ran from November 1991 to November 
1992; therefore, the veteran had approximately four months 
before and eight months after his hospitalization within 
which to file a timely NOD and he failed to do so.  As in 
Corry, the veteran here did not specifically raise the 
request for an extension of the time for filing his NOD, nor 
does the evidence show that good cause for the late filing 
did, in fact, exist.

Because the veteran did not file timely NOD with the November 
1991 RO decision, his claim for service connection for PTSD 
is dismissed.  The Board is dismissing that claim because it 
is not properly before the Board on appeal.  38 U.S.C.A. § 
7104 (West 1991); 38 C.F.R. § 20.200 (1998). 


B.  Service connection for a lung disorder

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
Court has held that the second and third Caluza elements can 
also be satisfied under 38 C.F.R. § 3.303(b) by (a) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, the medical evidence of record indicates that the 
veteran currently suffers from a lung disorder(s), diagnosed 
as COPD, pulmonary fibrosis, bronchitis, emphysema, etc.  
These disabilities were first diagnosed many years after 
service.  Therefore, the Board finds that there is sufficient 
medical evidence of a current disability(ies), and the first 
element of a well-grounded claim has been satisfied.

The veteran's service medical records showed that he suffered 
burns in an automobile accident in 1969.  He was also 
diagnosed as having a viral syndrome, bronchitis, and a URI 
in 1974.  Therefore, the Board finds that there is sufficient 
lay and medical evidence of incurrence of a disease/injury 
during service, and the second element of a well-grounded 
claim has been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
having breathing problems since active service.  Presuming 
this history to be credible for the purpose of establishing a 
well-grounded claim, there is still no medical evidence of 
record of a nexus between the present disability(ies) and the 
post-service symptomatology.  Savage, 10 Vet. App. at 497 
(holding that veteran's own testimony that he sustained a 
back injury in service, walked with a limp ever since, and 
received heat treatments over the years is presumed credible 
for the purpose of establishing a well grounded claim because 
it is not inherently incredible or beyond the competence of a 
lay person to observe and continuity of symptomatology had 
therefore been established even if the record did not contain 
service medical records showing treatment in service for a 
back problem); see Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) (per curiam order noting Board's fundamental authority 
to decide a claim in the alternative).  Medical expertise is 
required to relate present disability etiologically to the 
veteran's post-service symptoms.  However, there are no 
medical opinions contained in any of the veteran's post-
service medical records relating his current lung disorder(s) 
to any inservice finding or event or to the post-service 
symptomatology.  

Although the veteran may have continuously experienced 
breathing problems since active service, there is no medical 
evidence in the record at all tending to show that there was 
an underlying chronic disability which caused the symptoms in 
service and that that underlying disability also has caused 
all the intermittent complaints of symptomatology experienced 
since service.  Similarly, there is no medical evidence 
tending to show that the respiratory problems in service 
represented a chronic lung disorder(s) rather than an acute 
and transitory condition(s).  While the veteran reported that 
a doctor told him that his current lung disorder(s) was 
caused by inservice breathing of fire, smoke and heat in an 
automobile accident, "hearsay medical evidence" does not 
constitute competent medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995). 

Because no medical evidence has been presented or secured to 
render plausible a claim that the lung disorder(s) diagnosed 
many years after service had its onset in service or is the 
result of, or related to, any disease contracted or injury 
sustained in active military service, the Board concludes 
that this claim is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim because such 
additional development would be futile.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for a lung disorder.  
The veteran was provided an opportunity to submit a medical 
opinion liking his current lung disorder(s) to active 
service, but failed to submit such an opinion.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a) (West 1991).


C.  New and material evidence to reopen claims of entitlement 
to service connection for a bilateral eye disorder (other 
than conjunctivitis with chalazia), arthritis of the hands 
and knees, and diabetes mellitus

1.  General

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (1998).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file an NOD with the 
decision, and the decision becomes final if an NOD is not 
filed within that time.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (1998).

By letter dated June 6, 1975, the RO denied entitlement to 
the veteran's vision condition on the ground that it was a 
constitutional or developmental abnormality and not a 
disability under the law.  The veteran was also advised of 
his appellate rights, and did not appeal.  The RO also denied 
entitlement to service connection for diabetes mellitus by 
means of an August 1990 rating decision and notified the 
veteran of its decision and of his appellate rights by letter 
dated September 5, 1990.  Again, he did not appeal.  Finally, 
the RO found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for arthritis (of he hands and knees) in April 
1993 and notified he veteran of its decision and of his 
appellate rights by letter dated May 3, 1993.  He did not 
appeal.   Therefore, the RO's decisions became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302 (1998).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  The Court concluded 
in Elkins that the Federal Circuit in Hodge effectively 
"decoupled" the relationship between determinations of 
well-groundedness and of new and material evidence by 
overruling the "reasonable-possibility-of-a-change-in-
outcome" test established by Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  There is no duty to assist in the absence 
of a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).  See also Winters v. West, 12 Vet. App. 
203 (1999).  Third, if the reopened claim is well grounded, 
VA may evaluate the merits of the claim after ensuring that 
the duty to assist under 38 U.S.C. § 5107(b) has been 
fulfilled.

In the rating decision on appeal, the RO adjudicated these 
issues according to the definition of material evidence 
enunciated in Colvin ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the veteran has submitted new and 
material evidence to reopen this claim will be made pursuant 
to the definition of new and material evidence contained in 
38 C.F.R. § 3.156(a), as discussed above.  No prejudice to 
the veteran results from the Board's consideration of these 
claims.  He was provided notice of the applicable laws and 
regulations regarding new and material evidence, including 
38 C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Furthermore, the Board's review of these claims 
under the more flexible Hodge standard accords the veteran a 
less stringent "new and material" evidence threshold to 
overcome.  

The evidence received subsequent to June 1975, August 1990 
and April 1993 is presumed credible for the purposes of 
reopening the veteran's claims unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).


2.  Bilateral eye disorder (other than conjunctivitis with 
chalazia)

Since the June 1975 rating decision, additional evidence has 
been received, including lay statement of the veteran, 
service personnel records and numerous private and VA medical 
records. 

To the extent that the veteran contends that he currently has 
an eye condition that was incurred during service, this 
evidence is not new.  He has not submitted any new 
contentions regarding this condition; he has merely, at best, 
repeated his prior assertions.  This evidence is cumulative 
of evidence associated with the claims file at the time of 
the July 1975 rating decision and is not new for purposes of 
reopening a claim.

To the extent that the medical records show complaints of or 
treatment for refractive error of the eyes, i.e., presbyopia 
and myopia, this evidence is not new.  A diagnosis of 
refractive error was of record at the time of the July 1975 
rating decision.  Therefore, this evidence is cumulative of 
evidence previously associated with the claims file and is 
not new for purposes of reopening a claim.  Some of the 
medical records are also duplicates of those of record and 
considered by the RO in 1975.

The rest of the evidence submitted since July 1975, as 
outlined in the above factual background, is new in that it 
was not previously of record.  It is necessary, therefore, to 
decide if this evidence is material.  To be material, it must 
tend to prove the merits of each essential element that was a 
basis for the prior denial.  Therefore, in order to be 
material, there would have to be competent evidence tending 
to show that the veteran currently has an eye condition 
(other than conjunctivitis with chalazia) as a result of a 
disease or injury incurred during his period of military 
service.  

With respect to the diagnosis of refractive error of the eyes 
(impaired vision), refractive error of the eye is not a 
disease or injury within the meaning of applicable law.  See 
38 C.F.R. § 3.303(c) (1998).  As refractive error of the eye 
is not, by law, a disease or injury, it requires more than an 
increase in severity during service in order to warrant a 
grant of service connection.  There is a lack of entitlement 
under the law to service connection for refractive error of 
the eye, unless the evidence shows that it was subject to a 
superimposed disease or injury during military service that 
resulted in increased disability.  See VAOPGCPREC 82-90 
(O.G.C. Prec. 82-90).

None of the new evidence is material.  First, much of the 
evidence shows no information pertinent to an eye condition.  
VA outpatient treatment records show only that the veteran 
was diagnosed as having astigmatism in September 1987 and 
mild hypertensive retinopathy and bilateral blepharitis in 
October 1995.  However, there is no evidence of record 
linking these conditions to any inservice finding or event.  
There is no medical evidence indicating that the veteran 
incurred a superimposed disease or injury during military 
service that resulted in a decrease in visual acuity.

The service personnel records make no mention of a bilateral 
eye disorder and are not probative with respect to the issue 
of whether such a disability was incurred during active 
service.  Therefore, they are not material.

The veteran's contentions that he has an eye condition as a 
result of his military service are neither material nor 
competent evidence.  There is no evidence that he possesses 
the requisite medical knowledge to render a probative opinion 
on a matter requiring medical expertise.  See Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette, 8 Vet. App. 
at 74; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board finds that the evidence received 
subsequent to June 1975 is not new and material and does not 
serve to reopen the veteran's claim for service connection 
for a bilateral eye condition.  38 U.S.C.A. §§ 5108 and 7105 
(West 1991); 38 C.F.R. § 3.156(a) (1998).


3.  Arthritis of the hands and knees

Service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

At the time of the April 1993 RO rating decision, the 
evidence consisted, in pertinent part, of the veteran's lay 
statements that he injured his hands and knees during active 
service, evidence showing that he was involved in an 
automobile accident in 1969, and inservice and post-service 
complaints of hand and knee symptomatology, with essentially 
negative objective medical findings.  There was insufficient 
evidence of current diagnoses of arthritis of the hands and 
knees and no evidence of a nexus between any post-service 
arthritis of the hands and knees and any inservice finding or 
event.  Therefore, in order to be material, there would have 
to be competent evidence showing diagnoses of current hand 
and knee disorders and that these conditions had their onset 
during active service or within any appropriate presumptive 
period (if arthritis) or were associated with an inservice 
finding or event.  Any "new" evidence would have to bear 
directly and substantially upon this matter and be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Since the April 1993 rating decision, additional evidence has 
been received, including lay statements of the veteran and 
numerous private and VA medical records. 

The veteran's lay statements are not new as they were of 
record in April 1993.  The statements are essentially a 
repetition of the veteran's previous assertions, and are 
basically cumulative and not new.  See Paller v. Principi, 3 
Vet. App. 535, 538 (1992) (distinguishing corroborative 
evidence from cumulative evidence).  Moreover, the lay 
statements concerning the onset of the hand and knee 
conditions are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Moray v. Brown, 5 Vet. App. 
211 (1993) (lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108).

With respect to the post-service medical evidence that was 
not of record at the time the Board previously denied this 
claim in April 1993, none of the cited records in any way 
provide evidence which reflects that current hand and knee 
disorders are related to inservice disease or injury, or 
evidence tending to show the presence of arthritis of the 
hands or knees to a degree of 10 percent within one year of 
separation from active service.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  New and material evidence 
has not been submitted to reopen the claim of entitlement to 
service connection for arthritis of the hands and knees, and 
the April 1993 RO rating decision remains final.  38 U.S.C.A. 
§§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  


4.  Diabetes mellitus

Service connection for diabetes mellitus may be established 
based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

At the time of the August 1990 RO rating decision, the 
evidence consisted, in pertinent part, of the veteran's lay 
statements that his diabetes mellitus, first diagnosed in 
1988, was related to his active service.  There was no 
medical evidence of a nexus between the veteran's post-
service diabetes mellitus and his active service.  Therefore, 
in order to be material, there would have to be competent 
evidence showing that the veteran's current diabetes mellitus 
had its onset during active service or within the appropriate 
presumptive period or was associated with and inservice 
injury finding or event.  Any "new" evidence would have to 
bear directly and substantially upon this matter and be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The veteran's lay statements are not new as they were of 
record in August 1990.  His statements are essentially a 
repetition of the veteran's previous assertions, and are 
basically cumulative and not new.  See Paller v. Principi, 3 
Vet. App. 535, 538 (1992) (distinguishing corroborative 
evidence from cumulative evidence).  Moreover, the lay 
statements concerning the onset of the diabetes mellitus are 
not competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Moray v. Brown, 5 Vet. App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108).

With respect to the post-service medical evidence that was 
not of record at the time the RO denied this claim in August 
1990, where this evidence reflects complaints and/or 
treatment diabetes mellitus after the veteran's separation 
from service, the Board finds that it is cumulative.  In 
August 1990, the RO had before it medical evidence showing a 
documented history of treatment for diabetes mellitus many 
years after service.  The complaints and medical findings 
presented in these additional reports are essentially no 
different from those noted previously, as reviewed by the RO 
in 1990.  None of the cited records in any way provide a 
medical linkage of the veteran's current disability with his 
active military service.  This evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

The service personnel records make no mention of diabetes 
mellitus and are not probative with respect to the issue of 
whether diabetes mellitus was incurred during active service 
or manifest to a degree of 10 percent within one year 
thereafter.  Therefore, they are not material.

As stated above, what is lacking here is the kind of evidence 
needed to reopen this case, i.e., evidence which reflects 
that the veteran's current diabetes mellitus is related to 
inservice disease or injury, or evidence tending to show the 
presence of diabetes mellitus to a degree of 10 percent 
within one year of separation from active service.   New and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for diabetes mellitus, 
and the August 1990 RO rating decision remains final.  
38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  


5.  38 U.S.C.A. § 5103

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen the finally denied claims of entitlement to 
service connection for a bilateral eye disorder (other than 
conjunctivitis with chalazia), arthritis of the hands and 
knees, and diabetes mellitus.  Although the RO did not obtain 
the veteran's Social Security Administration (SSA) disability 
records, additional development to obtain these records is 
unnecessary in view of the medical evidence currently of 
record.  See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under 5103(a) to assist claimant in filing his 
claim pertains to relevant evidence which may exist or could 
be obtained).  There is no basis for speculating that this 
evidence would provide evidence of inservice onset of the 
claimed disabilities, or any other significant evidence, to 
reopen the claims.  Accordingly, the Board concludes that VA 
did not fail to meet its obligations with regard to this 
claim under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Having found that a timely NOD was not filed, the claim of 
entitlement to service connection for PTSD is dismissed.

Having found the claim not well grounded, entitlement to 
service connection for a lung disorder is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a bilateral 
eye disorder (other than conjunctivitis with chalazia) is not 
reopened, and the appeal is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for arthritis of 
the hands and knees is not reopened, and the appeal is 
denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for diabetes 
mellitus is not reopened, and the appeal is denied.


REMAND

Service connection for a gastrointestinal disorder

When the RO is on notice of potentially relevant evidence 
that might serve to well ground a claim, it has a 
responsibility to inform the veteran of the necessity to 
submit the evidence.  38 U.S.C.A. § 5103(a).  In this case, 
service medical records disclose that the veteran saw a 
private doctor during active service (at Madison County 
Hospital in Madisonville, Texas) in April 1966 for complaints 
of stomach pain and nausea.  The RO should tell the veteran 
of the importance of these private treatment records to his 
claim and ask him to submit them.

If the requested medical records are submitted, the RO should 
review the medical evidence of record and determine whether 
the veteran has submitted a well-grounded claim.  If he has, 
such other development as may be indicated should be 
undertaken.  The Board makes no determination at this point 
as to whether this claim is well-grounded, but merely notes 
that VA is on notice that potentially relevant medical 
records may exist, and the veteran should be told of the 
importance of obtaining and presenting those records.



Service connection for a low back disorder

It appears that entitlement to service connection for a 
chronic back condition was denied by the RO in August 1990.  
Although not discussed in the rating decision, it was listed 
as a nonservice-connected disability.  The veteran was not 
notified of this decision.  The September 5, 1990, notice 
letter made no mention of the claim.  A disallowed claim does 
not become a final determination where VA has failed to 
comply procedurally with statutory mandates, including 
written notification of the decision.  Tablazon v. Brown, 8 
Vet. App. 359, 361 (1995); see also Hauck v. Brown, 6 Vet. 
App. 518, 519 (1994); Best v. Brown, 10 Vet. App. 322, 325 
(1997).  Since the August 1990 decision is not final as to a 
low back disorder, the veteran is not required to submit new 
and material evidence to reopen his claim.  Therefore, the 
correct issue is entitlement to service connection for a low 
back disorder.

The issue that was addressed by the RO was whether new and 
material evidence had been submitted to reopen the claim.  It 
would be prejudicial to the veteran if the Board were to 
proceed to decide the question of service connection at this 
point, since the RO has not considered any of the additional 
evidence received since 1990 on this basis.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  Therefore, the claim 
is remanded for adjudication by the RO.


Service connection for left ear hearing loss; compensable 
disability rating for service-connected right ear hearing 
loss

The RO denied entitlement to service connection for left ear 
hearing loss and granted entitlement to service connection 
for right ear hearing loss, evaluated as noncompensable, in 
November 1996.  The veteran submitted a VA Form 9 to the RO 
in January 1997 which would be timely as an NOD with the RO's 
decision.  38 C.F.R. § 20.201 (1998).  Therefore, the veteran 
is owed an SOC on these issues, so that he may perfect an 
appeal if he continues to take issue with the RO's 
determinations.  See 38 C.F.R. §§ 19.29, 19.30, 19.31 (1998); 
see also 38 U.S.C.A. § 7105(a), (d) (West 1991) ("Appellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished . . . ."); 38 C.F.R. §§ 20.101, 20.200 
(1998); see also Bernard v. Brown, 4 Vet. App. 384, 390 
(1993) (38 U.S.C.A. § 7105 establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO before a claimant may secure 
appellate review by the Board.)  


Increased (compensable) disability ratings for service-
connected burn scar, 
right forearm; conjunctivitis with chalazia; burn scar of the 
left hand; scars of 
the neck, residuals of removal of kerato-acanthoma; burn 
scars of the face, 
neck and ears; and cirrhosis of the liver

The veteran perfected an appeal of the September 1996 rating 
decision denying the above-noted claims; however, the issues 
were inadvertently dropped from the appeal.  An SSOC has not 
been issued addressing these claims since December 1996.  
Additional development is warranted.  See 38 C.F.R. § 19.37 
(1998).

Potentially relevant medical records have not been obtained 
by the RO.  For example, the veteran has been awarded SSA 
benefits.  It is also possible that he received additional VA 
and/or private medical treatment for his service-connected 
disabilities.  The RO should make arrangements to obtain 
these records on remand.  Littke v. Derwinski, 1 Vet. App. 90 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990); see also 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records 
are constructively part of the record which must be 
considered).

Additional VA examinations would also be beneficial in 
assessing the current severity of the veteran's service-
connected disabilities.  

The claims are REMANDED for the following:

1.  Tell the veteran of the importance of 
presenting his treatment records from 
Madison County Hospital in Madisonville, 
Texas, for treatment of complaints of 
pain and nausea in April 1966.  Advise 
him that it is his ultimate 
responsibility to present evidence to 
support his claim, pursuant to 38 C.F.R. 
§ 3.159(c).

2.  Request that the veteran provide a 
list of those who have recently treated 
him for his service-connected burn scar, 
right forearm; conjunctivitis with 
chalazia; burn scar of the left hand; 
scars of the neck, residuals of removal 
of kerato-acanthoma; burn scars of the 
face, neck and ears; and cirrhosis of the 
liver, and request all records of any 
treatment reported by the veteran that 
are not already in the claims file, after 
obtaining appropriate releases from the 
veteran.

With respect to any VA records, all 
records maintained are to be requested, to 
include those maintained in paper form and 
those maintained electronically (e.g., in 
computer files) or on microfiche.  
Associate all records received with the 
claims file.

If requests for any private treatment 
records are not successful, tell the 
appellant and his representative so that 
he will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit evidence 
in support of his claim.  38 CFR 
§ 3.159(c).

3.  Make the necessary arrangements to 
obtain a copy of any SSA decision granting 
disability benefits 
to the veteran.  Obtain all the records 
from the SSA that were used in considering 
the veteran's claim for disability 
benefits, including any reports of 
subsequent examinations or treatment.  If 
these records are duplicates of those 
already on file, that fact should be 
annotated in the claims folder.  Any other 
records should be associated with the 
claims folder.

4.  After obtaining the records requested 
above, the contents of the veteran's 
(current) two claims folders are to be 
carefully placed in as many new folders as 
are necessary to assure that all records 
are attached securely within a claims 
folder.  The current two folders have 
disintegrated, and the RO must place all 
the veteran's records in new folders 
before scheduling any examinations or 
returning the case to the Board.

5.  Schedule the veteran for an 
appropriate VA examination in order to 
assess the current severity of his 
service-connected burn scar, right 
forearm; burn scar of the left hand; 
scars of the neck, residuals of removal 
of kerato-acanthoma; and burn scars of 
the face, 
neck and ears.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  Photographs 
of the affected areas should also be 
taken, if indicated.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected scars.  The examiner 
should describe in detail the scars.  
The examiner should note whether there 
is any tenderness or pain on objective 
demonstration or any ulceration, and 
whether or not the scars are poorly 
nourished or superficial or cause any 
limitation of function or physical 
impairment.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 
(1998).   

The examiner should also provide 
information concerning the areas 
encompassed by the scars, i.e., in feet, 
meters, inches or centimeters.  
38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802 (1998). 

The examiner should specifically state 
whether there is any disfigurement, and 
if so to what extent, resulting from the 
scars of the head, face or neck.  
38 C.F.R. § 4.118, Diagnostic Code 7800 
(1998). 

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, 
such testing or examination is to be 
accomplished.

6.  Schedule the veteran for an 
appropriate VA examination in order to 
assess the current severity of his 
service-connected conjunctivitis with 
chalazia.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected conjunctivitis with 
chalazia.  The examiner should note 
whether there is any impairment of 
vision from chalazia and whether 
conjunctivitis is active with objective 
symptoms.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6015, 6018 (1998).   

Any indications that the veteran's 
complaints are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, 
such testing or examination is to be 
accomplished.

7.  Schedule the veteran for an 
appropriate VA examination in order to 
assess the current severity of his 
service-connected cirrhosis.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner 
is asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results 
of any testing prior to completion of 
the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected cirrhosis.  The 
examiner should note whether there is 
any dilation of superficial abdominal 
veins, chronic dyspepsia, slight loss of 
weight or impairment of health; whether 
the liver is definitely enlarged with 
abdominal distention due to early 
ascites and with muscle wasting and  
loss of strength; whether there are 
ascites requiring infrequent tapping, or 
recurrent hemorrhage from esophageal 
varices, aggravated symptoms and   
impaired health; or whether the 
condition necessitates frequent tapping.  
38 C.F.R. § 4.114, Diagnostic Code 7312 
(1998).   

Any indications that the veteran's 
complaints are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, 
such testing or examination is to be 
accomplished.

8.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the requested examinations do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).

9.  Prepare a statement of the case on the 
issues of service connection for left ear 
hearing loss and entitlement to a 
compensable disability rating for service-
connected right ear hearing loss, on 
appeal from the initial grant of service 
connection, that includes a summary of the 
evidence and a summary of the applicable 
laws and regulations, with a discussion of 
how the laws and regulations affect the 
determinations.  Notify the veteran of the 
time limit within which he must respond in 
order to perfect an appeal of these claims 
to the Board.

10.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examinations.  If the decision with 
respect to the claims remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and with a 
reasonable period of time within which to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

